Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on January 8, 2020. Claims 1-20 are pending and presented for examination.
	The instant application is a continuation of US Patent Application No. 16243350, now U.S. Patent No. 10594789.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10244049. Although the claims at issue are not identical, they are not patentably distinct from each other because said claim(s) of the instant application are anticipated by said claim(s) of the U.S. Patent. Claims 1, 14, 17, 18 and 20 of the instant application and claims 1, 13 and 17 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below).
Instant Application
U.S. Patent No. 10244049 
1. A computer-implemented method for managing migration of an application, the method comprising: 
establishing a source dataset having a set of source features of a source which includes the application; 
 
determining for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans using a cost measure; and 




migrating, based on the first set of migration plans, the application from the source to a target.

17. The system of claim 14, wherein the method performed by the processor further comprises identifying a group of the set of legacy features, wherein the group of the set of legacy features has a similarity score meeting a similarity threshold to the source dataset.

18. The system of claim 14, wherein the method performed by the processor further comprises identifying a portion of the set of legacy features, wherein the portion of the set of legacy features has a cost measure score meeting a cost measure threshold of the source dataset.

the method comprising: 
establishing, upon receiving a request to migrate an application, a source dataset having a set of source features of a source which 
includes the application;
determining for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans 
that at least identifies a group of the set of legacy features meeting a similarity threshold 
migrating, based on the first set of migration plans, the application from the source to a target. 


a memory; and 
a processor communicatively coupled to the memory, the processor being configured to perform a method comprising: 



determining for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans using a cost measure; and 




migrating, based on the first set of migration plans, the application from the source to a target.

17. The system of claim 14, wherein the method performed by the processor further comprises identifying a group of the set of legacy features, wherein the group of the set of legacy features has a similarity score meeting a similarity threshold to the source dataset.

18. The system of claim 14, wherein the method performed by the processor further comprises identifying a portion of the set of legacy features, wherein the portion of the set of legacy features has a cost measure score meeting a cost measure threshold of the source dataset.

a remote device;  and 
a host device, wherein at least one of the remote device and the host device includes a processor, the processor being configured to perform a method comprising:

determining for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans that at least identifies a group of the set of legacy features meeting a similarity threshold to the source dataset and identifies a portion of the set of legacy features meeting a cost measure threshold of the source dataset; and migrating, based on the first set of migration plans, the application from the source to a target.

establish a source dataset having a set of source features of a source which includes the application; 

determine for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans using a cost measure; and 




migrate, based on the first set of migration plans, the application from the source to a target.

17. The system of claim 14, wherein the method performed by the processor further identifying a group of the set of legacy features, wherein the group of the set of legacy features has a similarity score meeting a similarity threshold to the source dataset.

18. The system of claim 14, wherein the method performed by the processor further comprises identifying a portion of the set of legacy features, wherein the portion of the set of legacy features has a cost measure score meeting a cost measure threshold of the source dataset.

establish, upon receiving a request to migrate an application, a source dataset having a set of source features of a source which 
includes the application;  
determine for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans 
that at least identifies a group of the set of legacy features meeting a similarity threshold to the source dataset and identifies a portion of the set of legacy features meeting a cost measure threshold of the source dataset;  and 
migrate, based on the first set of migration plans, the application from the source to a target.


Dependent claims 2-13, 15, 16 and 19 of the instant application also recite similar features as of the claims 2-12 and 14-16 of the US Patent. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9992280. Although the claims at issue are not identical, they are not patentably distinct from each other because said claim(s) of the instant application are anticipated by said claim(s) of the U.S. Patent. Claims 1, 14, 17, 18 and 20 of the instant application and claims 1, 13 and 16 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below).
Instant Application
U.S. Patent No. 9992280
1. A computer-implemented method for managing migration of an application, the method comprising: 

determining for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans using a cost measure; and 












migrating, based on the first set of migration plans, the application from the source to a target.


17. The system of claim 14, wherein the method performed by the processor further comprises identifying a group of the set of legacy features, wherein the group of the set of legacy features has a similarity score meeting a similarity threshold to the source dataset.

18. The system of claim 14, wherein the method performed by the processor further comprises identifying a portion of the set of legacy features, wherein the portion of the set of legacy features has a cost measure score meeting a cost measure threshold of the source dataset.


determining for the application, by an evaluation of the source dataset and a set of legacy features using a support vector machine, a first set of migration plans, wherein determining the first set of migration plans includes: 
identifying a group of the set of legacy features meeting a similarity threshold to the source dataset;  
identifying a portion of the set of legacy features meeting a cost measure threshold of the source dataset;  and 
identifying a migration plan having a set of stability scores of a set of probabilistic extrapolations of the application to the target within a stability threshold;  and 
migrating, based on the first set of migration plans, the application from the source to a target.

a memory; and 
a processor communicatively coupled to the memory, the processor being configured to perform a method comprising: 

establishing a source dataset having a set of source features of a source which includes the application; 

determining for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans using a cost measure; and 












migrating, based on the first set of migration plans, the application from the source to a target.

17. The system of claim 14, wherein the method performed by the processor further comprises identifying a group of the set of legacy features, wherein the group of the set of legacy features has a similarity score meeting a similarity threshold to the source dataset.

18. The system of claim 14, wherein the method performed by the processor further comprises identifying a portion of the set of legacy features, wherein the portion of the set of legacy features has a cost measure score meeting a cost measure threshold of the source dataset.

a remote device;  and 
a host device, at least one device of the 
remote device and the host device including a processor, the processor being configured to: establish a source dataset having a set of source features of a source which includes the application;  


determine for the application, by an evaluation of the source dataset and a set of legacy features using a support vector machine, a first set of migration plans, wherein determining the first set of migration plans includes: 
identifying a group of the set of legacy 

identifying a portion of the set of legacy features meeting a cost measure threshold of the source dataset;  and 
identifying a migration plan having a set of stability scores of a set of probabilistic extrapolations of the application to the target within a stability threshold;  and 
migrate, based on the first set of migration plans, the application from the source to a target.

establish a source dataset having a set of source features of a source which includes the application; 
determine for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans using a cost measure; and 













17. The system of claim 14, wherein the method performed by the processor further comprises identifying a group of the set of legacy features, wherein the group of the set of legacy features has a similarity score meeting a similarity threshold to the source dataset.

18. The system of claim 14, wherein the method performed by the processor further comprises identifying a portion of the set of legacy features, wherein the portion of the set of legacy features has a cost measure score meeting a cost measure threshold of the source dataset.

establish a source dataset having a set of source features of a source which includes the application;  
determine for the application, by an evaluation of the source dataset and a set of legacy 
features using a support vector machine, a first set of migration plans, wherein determining the first set of migration plans includes: 
identifying a group of the set of legacy features meeting a similarity threshold to the source dataset;  
identifying a portion of the set of legacy features meeting a cost measure threshold of the source dataset;  and 
identifying a migration plan having a set of stability scores of a set of probabilistic extrapolations of the application to the target within a stability threshold;  and 



Dependent claims 2-13, 15, 16 and 19 of the instant application also recite similar features as of the claims 2-12, 14 and 15 of the US Patent. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9729632. Although the claims at issue are not identical, they are not patentably distinct from each other because said claim(s) of the instant application are anticipated by said claim(s) of the U.S. Patent. Claims 1, 14, 17, 18 and 20 of the instant application and claims 1, 12 and 18 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims  (see table below).


Instant Application
U.S. Patent No. 9729632
1. A computer-implemented method for managing migration of an application, the method comprising: 


establishing a source dataset having a set of source features of a source which includes the application; 
 









determining for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans using a cost measure; and 
migrating, based on the first set of migration plans, the application from the source to a target.
identifying a group of the set of legacy features, wherein the group of the set of legacy features has a similarity score meeting a similarity threshold to the source dataset.

18. The system of claim 14, wherein the method performed by the processor further comprises identifying a portion of the set of legacy features, wherein the portion of the set of legacy features has a cost measure score meeting a cost measure threshold of the source dataset.

receiving, by a processor, a request to migrate the application;  
establishing, upon receiving the request, a source dataset having a set of source features of a source which includes the application, wherein the set of source features includes a source topology of the application 
configured to describe at least two features selected from a first physical component of the source, a second physical component of the source, a first virtual component of the source, and a second virtual component of the source;  
obtaining a set of legacy features of the application or a previously migrated application;
determining, for the application, a first set of migration plans using a cost measure by evaluating the source dataset and the set of legacy features;  and 
migrating, based on the first set of migration plans, the application from the source to a target.
14. A system for managing migration of an application, the system comprising: 
a memory; and 
a processor communicatively coupled to the memory, the processor being configured to perform a method comprising: 


establishing a source dataset having a set of source features of a source which includes the application; 










determining for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans using a cost measure; and 

migrating, based on the first set of migration plans, the application from the source to a target.

17. The system of claim 14, wherein the method performed by the processor further comprises identifying a group of the set of legacy features, wherein the group of the set of legacy features has a similarity score meeting a similarity threshold to the source dataset.

18. The system of claim 14, wherein the method performed by the processor further comprises identifying a portion of the set of legacy features, wherein the portion of the set of legacy features has a cost measure score meeting a cost measure threshold of the source dataset.

a remote device;  and 
a host device, at least one device of the 
remote device and the host device including a processor configured to perform a method comprising:
receiving a request to migrate the application;  
establishing, upon receiving the request, a source dataset having a set of source features of a source which includes the application, wherein the set of source features includes a source topology of the application configured to describe at least two features selected from a 
determining, for the application, a first set of migration plans using a cost measure by evaluating the source dataset and the set of legacy features;  and 

migrating, based on the first set of migration plans, the application from the source to a target.




establish a source dataset having a set of source features of a source which includes the application; 










determine for the application, by an evaluation of the source dataset and a set of legacy 

migrate, based on the first set of migration plans, the application from the source to a target.

17. The system of claim 14, wherein the method performed by the processor further comprises identifying a group of the set of legacy features, wherein the group of the set of legacy features has a similarity score meeting a similarity threshold to the source dataset.

18. The system of claim 14, wherein the method performed by the processor further comprises identifying a portion of the set of legacy features, wherein the portion of the set of legacy features has a cost measure score meeting a cost measure threshold of the source dataset.

receive a request to migrate the application;
establish, upon receiving the request, a source dataset having a set of source features of a source which includes the application, wherein the set of source features includes a source topology of the application configured to describe at least two features selected from a first physical component of the source, a second physical component of the source, a first virtual component of the source, and a second virtual component of the source; 
obtain a set of legacy features of the application or a previously migrated application;
determine, for the application, a first set of migration plans using a cost measure by 
 
migrate, based on the first set of migration plans, the application from the source to a target.


Dependent claims 2-13, 15, 16 and 19 of the instant application also recite similar features as of the claims 2-11 and 13-17 of the US Patent. 




35 USC § 101 Consideration
Claim 20 has been considered under 35 USC §101. The term "computer readable storage medium" is limited to the definition provided in paragraph [0087] of the original disclosure as described below:
The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyoob et al “Iyoob”, US Patent Application Pub. No. 2014/0279201.
As per claims 1, 14 and 20 Iyoob teaches a  computer-implemented method, a system and a computer program product for managing migration of an application (Paragraph(s) [0021]), comprising:
a memory (Paragraph(s) [0076]); and  
YOR920140215US05Page 37 of 41a processor (Paragraph(s) [0121]) communicatively coupled to the memory, the processor being configured to execute computer program instructions (Paragraph(s) [0113]) to: 
establishing a source dataset having a set of source features of a source which includes the application (Paragraph(s) [0021], [0151]);
determining for the application, by an evaluation of the source dataset and a set of legacy features, a first set of migration plans using a cost measure (Fig. 19, Paragraph(s) [0021], [0124]; a screen application selector 420 of the Tab Link section 412 links to functionalities for screening application for determining migration considerations, as is discussed below in reference to FIG. 19.  A design solution selector 422 of the Tab Link section 412 links to an application solution designer view of the Applications tab 406 for enabling a user (i.e., cloud service user) to plan cloud resource scenarios by creating one or more applications (i.e., use specific cloud resource configurations) and mapping the one or more applications to different virtual data centers to compare and choose a desired cloud service solution…); and
migrating, based on the first set of migration plans, the application from the source to a target (Paragraph(s) [0151]).

Allowable Subject Matter
Claims 2-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further explanation will be provided once the instant application is due for issue. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454